Case: 1:20-cv-04270 Document #: 78 Filed: 02/27/21 Page 1 of 3 PageID #:473




                   IN THE UNTED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

JAMES D. ROBINSON, et al.                  )
                                           )
         Plaintiffs,                       )
                                           )
                         v.                )
                                           )
BRENDAN F. KELLY, et al.                   )
                                           )       No. 1:20-cv-04270
         Defendants.                       )
____________________________________)              Hon. Mary M. Rowland,
                                           )
MATTHEW B. SMITH, JULIE BRYAR- )
SMITH, KAREN GORDON, and                   )
THOMAS A. SMITH,                           )
                                           )
         Plaintiff-Intervenors             )
                                           )
                         v.                )
                                           )
BRENDAN F. KELLY, in his official          )
capacity as Director of the Illinois State )
Police; and JAROD INGEBRIGTSEN, in his)
Official capacity as Bureau Chief of the   )
Illinois State Police Firearms Services    )
Bureau,                                    )
                                           )
         Defendants in Intervention.       )

      MOTION TO WITHDRAW PETITION FOR LEAVE TO INTERVENE

     NOW COME Matthew B. Smith, Julie A. Bryar-Smith, and Karen Gordon, by and

through their attorney, Thomas A. Smith, and Thomas A. Smith, pro se (collectively, the

“Plaintiff-Intervenors”), and hereby move to withdraw their Petition for Leave to

Intervene into this case:

       1. On December 27, 2020, Plaintiff-Intervenors filed their Petition for Leave to

Intervene, along with their proposed Complaint in Intervention [ECF No. 57 and 57-1].
Case: 1:20-cv-04270 Document #: 78 Filed: 02/27/21 Page 2 of 3 PageID #:474




       2. By Order dated January 11, 2021 [ECF No. 60], this Court granted leave to

intervene to Julie Bryar-Smith, Matthew Smith, and Karen Gordon relative to their claims

pertaining to the Defendants’ failure to issue FOID Cards to them. The Court also took

the Petition for Leave under advisement as to the undersigned pro se attorney and ordered

briefing by the Defendants (both of whom had objected to the undersigned’s petition on

the basis that he sought the issuance of a different type of permit than that of the other

petitioners) and by the undersigned.

       3. During the course of such briefing, Defendants issued FOID Cards to Julie

Bryar-Smith. Shortly after the conclusion of such briefing, FOID Cards were issued to

and received by Matthew Smith and Karen Gordon, and a CCL License was issued to

Thomas Smith.

       4. In view of the fact that all requested cards and licenses have been issued, this

particular group of Plaintiff-Intervenors (Matthew B. Smith, Julie A. Bryar-Smith, Karen

Gordon, and Thomas A. Smith) believe that their claims have all been mooted.

Accordingly, this group of Plaintiff-Intervenors, by whom no actual Complaint was ever

filed, respectfully move to withdraw their Petition for Leave to Intervene.            The

undersigned respectfully submits that these events obviate the need for further

consideration of or ruling on his individual Petition for Leave to Intervene.

                                                  Respectfully submitted,

Thomas A. Smith                                    By /s/ Thomas A. Smith
Senak Keegan Gleason & Smith, Ltd.                Thomas A. Smith, pro se, and as attorney for
566 West Adams Street / Suite 750                 Matthew B. Smith, Julie A. Bryar-Smith, and
Chicago, IL 60661                                 Karen Gordon
312-214-1400
312-214-1401 (facsimile)
tsmith@skgsmlaw.com




                                            -2-
Case: 1:20-cv-04270 Document #: 78 Filed: 02/27/21 Page 3 of 3 PageID #:475



                              CERTIFICATE OF SERVICE
       I, Thomas A. Smith, an attorney, hereby certify that on February 27, 2021, a true
and correct copy of the foregoing Petition for Leave to Intervene was electronically filed
with the Clerk of the U.S. District Court of the Northern District of Illinois, Eastern
Division, via its CM/ECF System and was electronically served to each person listed
below:

David G. Sigale                                  Mary A. Johnston
Law Firm of David G. Sigale, P.C.                Office of the Illinois Attorney General
799 Roosevelt Road, Suite 207                    100 West Randolph Street, 13th Floor
Glen Ellyn, IL 60137                             Chicago, IL 60601
630-452-4547                                     312-721-8734
dsigale@sigalelaw.com                            mjohnston@atg.state.il.us

Gregory A. Bedell                                Jacob Huebert
Knabe & Bedell                                   Martha Astor
33 North Dearborn Street                         Scharf-Norton Center for Constitutional
10th Floor                                       Litigation at the Goldwater Institute
Chicago, Illinois 60602                          500 E. Coronado Rd.
312-977-9119                                     Phoenix, AZ 85004
gbedell@kkbchicago.com                           602-462-5000
                                                 jheubert@goldwaterinstitute.org
                                                 litigation@goldwaterinstitute.org

Bruce Davidson
733 North Oak Street
Hinsdale, IL 60521
630 947 3117
akivida@aol.com


                                                       /s/ Thomas A. Smith

Thomas A. Smith
Senak Keegan Gleason & Smith, Ltd.
566 West Adams Street / Suite 750
Chicago, IL 60661
312-214-1400
312-214-1401 (facsimile)
tsmith@skgsmlaw.com




                                             3
